DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending
Claim 19 is new
Claims 1, 2, 4, 5, 7, 9-12, 14 and 18 are currently amendedClaims 1-19 are rejected

Terminal Disclaimer
The terminal disclaimer filed on 03/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/764478 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Maiser et al. (WO 2016/177650 A1) (Examiner is using U.S. 2018/0135006 A1 as the English translated version for the corresponding WO document) (hereinafter “Maiser”) in view of Fisher et al. (WO 2012/051517 A2) (hereinafter “Fisher”).

Regarding Claim 1:
Maiser teaches a method of filtering a large volume of a medium in a pre-sterilizable, at least partially automated single-use filtration device (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76), comprising the following process steps:
a) filling the at least partially automated single-use filtration device with the medium using low flow (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172), the at least partially automated single-use filtration device including an unfiltrate inlet, a filtrate outlet, a main line running between the unfiltrate inlet and the filtrate outlet (see FIGS. 1-2 and 4) (see paragraphs 78-79), filter elements arranged in the main line (see FIGS. 1-2 and 4) (see paragraphs 78-79), a venting line (see claim 13, a venting valve) and sensors for detecting specific process parameters relevant to a filtration process and regulating means for adjusting the specific process parameters (see FIGS. 1-2 and 4, pressure sensor 18, fill level sensor 22, and liquid detector 28) (see FIG. 2, countless valves 24) (see paragraphs 144-172);
b) venting the at least partially automated single-use filtration device through the venting line (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172); 
c) closing the venting line (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172);
d) rinsing the at least partially automated single-use filtration device including the filter elements (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172); 
e) filtering the medium using the filter elements (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172);
f) re-rinsing the at least partially automated single-use filtration device with high flow (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172); and
g) closing the main line (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172);
wherein the process steps f) and g) are optional (Examiner’s note:  steps f and g are in a conditional form; therefore, do not have to occur) (see paragraphs 144-172),
wherein the sensors include at least one of a flow sensor provided at the unfiltrate inlet, an outlet liquid detector provided at the filtrate outlet, or an outlet pressure sensor provided at the filtrate outlet (Examiner’s note:  this claim limitation is in an alternative form) (see FIGS. 1-2 and 4, pressure sensor 18, fill level sensor 22, and liquid detector 28) (see paragraphs 144-172), and
wherein the regulating means include at least one of an inlet regulating valve provided at the unfiltrate inlet or an outlet regulating valve provided at the filtrate outlet (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, countless valves 24) (see paragraph 167).
Maiser does not explicitly teach an external control and monitoring system which is adapted for evaluating and processing sensor data and for piloting the regulating means based on one or more control algorithms, as recited in amended, independent claim 1.
Fisher teaches a large volume disposable filter system including a filter, numerous sensors and a controller capable of evaluating and processing sensor data based on one or more control algorithms (see Fisher paragraphs 9, 33 and 41-44).
Maiser and Fisher are analogous inventions in the art of teaching a fluid filter system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the method of Maiser to include an external monitoring and control system of Fisher in order to effectively and efficiently control the filtration device of Maiser including evaluating and processing sensor data based on one or more control algorithms (see Fisher paragraphs 9, 33 and 41-44).

Regarding Claim 2:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that the presence of liquid at the filtrate outlet is determined from an inlet flow signal and the known system volume (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 3:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that at least in process step e), an inlet pressure detected by an inlet pressure sensor is used as a regulating variable (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 4:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that at least in process step e), the control of the flow is carried out via a characteristic curve of a feed pump, an inlet pressure sensor and a venting liquid detector (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).



Regarding Claim 5:
The combination of Maiser in view of Fisher teaches the method according to claim 3, characterized in that at least in process step e), an inlet pressure detected by an inlet pressure sensor is used as a regulating variable, and, when necessary, a shutting-off of the main line is carried out by a manual valve (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 6:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that process step g) is carried out by simply shutting off the main line using a shut-off valve either at the unfiltrate inlet or at the filtrate outlet (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 7:
The combination of Maiser in view of Fisher teaches the method according to claim 6, characterized in that the control of the shut-off valve is carried out via a characteristic curve of a feed pump, an inlet pressure sensor and a venting liquid detector (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).


Regarding Claim 8:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that a venting liquid detector on a housing of a sterile air filter or on a distributing or collecting pipe is used for draining supervision and/or for air accumulation supervision (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 9:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that the single-use filtration device further comprises an inlet pressure sensor, a venting liquid detector, a controlled or regulated feed pump and a manually operated simple venting valve, wherein the process steps a), b) and c) are carried out manually and at least one of the process steps d), e) and f) is regulated in an automated manner based on an inlet pressure detected by the inlet pressure sensor and/or controlled based on a characteristic curve of a feed pump (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172). 

Regarding Claim 10:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that the single-use filtration device further comprises an inlet pressure sensor, a flow sensor, a venting liquid detector, a controlled or regulated feed pump and a manually operated simple venting valve, wherein the process steps a), b) and c) are carried out manually and at least one of the process steps d), e) and f) is regulated in an automated manner based on a flow detected by the flow sensor and an inlet pressure detected by the inlet pressure sensor (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 11:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that the single-use filtration device further comprises an inlet pressure sensor, a flow sensor, a venting liquid detector, a controlled or regulated feed pump, an automated inlet regulating valve, and a manually operated simple venting valve, wherein the process steps a), b) and c) are carried out manually and at least one of the process steps d), e) and f) is regulated in an automated manner based on a flow detected by the flow sensor and an inlet pressure detected by the inlet pressure sensor, including starting and shut-downs ramps (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 12:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that the single-use filtration device further comprises an inlet pressure sensor, a controlled or a regulated feed pump and a manually operated simple venting valve, wherein the process steps a), b) and c) are carried out manually and at least one of the process steps d), e) and f) is regulated in an automated manner based on an inlet pressure detected by the inlet pressure sensor and/or is controlled based on a characteristic curve of a feed pump (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 13:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that the process step f) is carried out with pressure supervision (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 14:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that a pH sensor integrated in the single-use filtration device is used for the automated adjustment of a pH value during dosing of an acid or base (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 15:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that an automated actuator is used during one or more samplings at predetermined time and/or fraction intervals (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 16:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that an automated rinsing medium access is used during a pre-rinsing or wetting of the filter elements (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 17:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that an automated drainage output or an automated gas access is used during a discharge of rinsing or wetting medium or of a process run-up (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172). 

Regarding Claim 18:
The combination of Maiser in view of Fisher teaches the method according to claim 1, characterized in that at least one of the following sensors integrated in the single-use filtration device is used during a process supervision and/or documentation or data archiving:
a capacitive, inductive, ultrasonic, vibration or conductive sensor for level measurement and/or liquid detection;
a temperature sensor;
a pH sensor;
a conductivity sensor;
a TOC sensor;
a sensor for turbidity measurement (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 19:
	The combination of Maiser in view of Fischer teaches the method according to claim 1, wherein Maiser further teaches a process step, before process step a), of pre-sterilizing the at least partially automated single-use filtration device (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76).


Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.
The previous double patenting rejection has been considered and is now withdrawn as a result of the filing and acceptance of the terminal disclaimer filed on 03/09/2022.
Applicant describes the claimed invention including terminology throughout pages 8-11 of the Remarks section filed on 03/09/2022.  Applicant further argues on pages 11-12 of the Remarks section “Maiser does not teach a (partially) automated filtration process, but – at most – an automated filter change.  However, the filter change has nothing to do with the actual filtration, i.e., the intended use of the system…this connection does not serve to evaluate and process any specific process parameters which are relevant to the (running) filtration process…Therefore, Applicant submits that the subject matter of amended claim 1 is clearly not anticipated by Maiser.”
Examiner respectfully disagrees.
Regarding amended claim limitations, Maiser teaches wherein the sensors include at least one of a flow sensor provided at the unfiltrate inlet, an outlet liquid detector provided at the filtrate outlet, or an outlet pressure sensor provided at the filtrate outlet (Examiner’s note:  this claim limitation is in an alternative form) (see FIGS. 1-2 and 4, pressure sensor 18, fill level sensor 22, and liquid detector 28) (see paragraphs 144-172), and
wherein the regulating means include at least one of an inlet regulating valve provided at the unfiltrate inlet or an outlet regulating valve provided at the filtrate outlet (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, countless valves 24) (see paragraph 167).
Maiser does not explicitly teach an external control and monitoring system which is adapted for evaluating and processing sensor data and for piloting the regulating means based on one or more control algorithms, as recited in amended, independent claim 1.
Fisher teaches a large volume disposable filter system including a filter, numerous sensors and a controller capable of evaluating and processing sensor data based on one or more control algorithms (see Fisher paragraphs 9, 33 and 41-44).
Maiser and Fisher are analogous inventions in the art of teaching a fluid filter system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the method of Maiser to include an external monitoring and control system of Fisher in order to effectively and efficiently control the filtration device of Maiser including evaluating and processing sensor data based on one or more control algorithms (see Fisher paragraphs 9, 33 and 41-44).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773